                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


DAVID SHELTON, JR.,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00809

SANTANDER CONSUMER USA,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

               Pending is Defendant’s Motion to Dismiss Plaintiff’s Complaint [Doc. 8], filed

December 16, 2019. This action was previously referred to the Honorable Omar J. Aboulhosn,

United States Magistrate Judge, for submission of proposed findings and a recommendation

(“PF&R”). Magistrate Judge Aboulhosn filed his PF&R on January 21, 2020. Magistrate Judge

Aboulhosn recommended that the Court grant the Motion and remove this matter from the Court’s

docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (noting parties may not typically “appeal a
magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on February 7, 2020. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 13], GRANTS Defendant’s

Motion to Dismiss Plaintiff’s Complaint [Doc. 8], DISMISSES the Complaint [Doc. 2], and

DISMISSES the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                    ENTERED: March 10, 2020




                                                2
